t c summary opinion united_states tax_court dennis j lawless petitioner v commissioner of internal revenue respondent docket no 1926-o0s filed date dennis j lawless pro_se john eb glover for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty pursuant to sec_6662 after concessions the issues for decision are whether petitioner is subject_to the sec_72 10-percent additional tax on an early distribution from a sec_401 k retirement_plan and whether respondent properly determined a deficiency based upon an amount erroneously refunded to petitioner after an erroneous abatement of petitioner’s entire tax_liability ' on brief respondent concedes the sec_6662 penalty and also concedes adjustments in the notice_of_deficiency increasing petitioner’s taxable_income by dollar_figure of interest_income and dollar_figure of wages a handwritten statement that is included among the parties’ stipulations but that is initialed only by respondent’s counsel indicates that petitioner concedes that he is not entitled to a dollar_figure deduction for bank fees as allowed in the notice_of_deficiency assuming that the stipulation is not binding on petitioner who never initialed it we nevertheless deem petitioner to have conceded that he is not entitled to the dollar_figure deduction having never claimed this deduction on his income_tax return in the first instance and having failed to address the issue before during or after the trial although petitioner’s income_tax return reflects a claimed deduction of dollar_figure for a contribution to an individual_retirement_account ira at trial petitioner testified that he was not claiming an ira deduction and that he had left this line blank on his tax_return as filed accordingly we deem petitioner to have conceded that he is not entitled to any ira deduction background the parties have stipulated some of the facts which we incorporate herein by this reference when he petitioned the court petitioner resided in knoxville tennessee during petitioner received an dollar_figure distribution from the denso associates’ k retirement_plan the denso plan distribution petitioner was then years old he deposited no portion of the denso plan distribution into another qualified_plan on his federal_income_tax return filed date petitioner did not compute his tax_liability but rather elected to have respondent compute it petitioner’s tax_return lists the dollar_figure denso plan distribution as taxable_income in addition to dollar_figure of wages and dollar_figure of unemployment_compensation petitioner’s tax_return also shows total federal_income_tax withheld of dollar_figure it is unclear from the record exactly what data petitioner placed on his federal_income_tax return and what data might have been placed on the return by respondent’s agents based on information reports that petitioner attached to his return and that reflect all the income items listed on the return some of the handwritten numerical entries in the formatted columns on petitioner’s form_1040 u s individual_income_tax_return are written over other numerical entries ina different hand appear in the margins petitioner testified that i just put my name down my address i stapled the return to it i never done put any figures down respondent does not contend that petitioner failed to file a valid u s individual_income_tax_return cf sec_6011 and sec_6012 q4e- on date respondent assessed petitioner’s income_tax_liability as dollar_figure and credited petitioner with dollar_figure of taxes withheld and paid on his behalf on date without explanation respondent abated the entire dollar_figure of previously asssessed tax_liability and issued petitioner a refund of dollar_figure reflecting the dollar_figure of withheld taxes plus dollar_figure of accrued interest in the notice_of_deficiency issued date respondent determined that petitioner had taxable_income which included among other things dollar_figure of taxable wages shown on petitioner’s tax_return the notice_of_deficiency did not include in petitioner’s taxable_income any part of the dollar_figure denso plan distribution respondent determined that petitioner’s tax_liability on the taxable_income so determined was dollar_figure and that he also owed dollar_figure as a 10-percent additional tax on an early distribution from a qualified_retirement_plan as well as a dollar_figure accuracy-related_penalty as previously stated the actual amount of taxable wages shown on petitioner’s tax_return was dollar_figure the record contains no explanation of the apparent discrepancy the notice_of_deficiency also adjusted petitioner’s taxable_income to reflect various items which the parties have now conceded as previously indicated the notice_of_deficiency did not include in petitioner’s taxable_income or make any reference to the dollar_figure of unemployment_compensation shown as taxable_income on petitioner’s return as any error in this regard operates to petitioner’s benefit and as the parties have not alluded to this item we give it no further consideration - - discussion the first issue is whether petitioner is liable for the sec_72 10-percent additional tax on the denso plan distribution as a general_rule if a taxpayer receives any amount from a sec_401 retirement_plan the taxpayer is liable in the year of receipt for a 10-percent additional tax on the portion of the amount which is includable in gross_income sec_72 sec_401 sec_4974 this general_rule is subject_to a number of exceptions see sec_72 in the notice_of_deficiency respondent determined that petitioner’s taxable_income included no amount from the denso plan distribution respondent has not sought any increased deficiency resulting from the inclusion of the denso plan distribution in petitioner’s gross_income and has not otherwise alluded to this issue at trial or on brief we deem respondent to have conceded that the denso plan distribution is not includable in petitioner’s gross_income accordingly petitioner is not subject_to the 10-percent additional tax on the denso plan distribution the second issue is whether respondent properly determined a deficiency based upon an erroneous refund to petitioner the jurisdiction of this court is limited as specifically authorized by statute see belloff v commissioner f 2d - - 2d cir affg tcmemo_1991_350 107_tc_249 that authorization encompasses the redetermination of deficiencies see sec_6214 sec_7442 74_tc_1097 73_tc_902 the parties do not dispute that respondent issued a valid statutory_notice_of_deficiency and that petitioner made a timely petition therefrom therefore we have jurisdiction to redetermine the deficiency see sec_6212 and sec_6213 rule a c 93_tc_22 90_tc_142 it is well settled that the commissioner may determine a deficiency based upon an erroneous refund see 23_tc_565 affd 231_f2d_8 5th cir 16_bta_831 the question here is whether a deficiency exists sec_6211 defines the term deficiency as the amount by which the tax imposed exceeds the excess of the sum of-- a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency oover--- the amount of rebates as defined in subsection b made under this formula then the deficiency is determined by comparing the tax imposed to the tax_shown_on_the_return amounts previously assessed as a deficiency and any rebates made we consider each of these elements in turn tax_shown_on_the_return when petitioner filed his tax_return he did not show an amount of tax due the parties do not dispute that petitioner made a valid election pursuant to sec_6014 to have respondent compute his tax_liability respondent’s computation of tax under sec_6014 shall be considered as having been made by the taxpayer and the tax so computed considered as shown by the taxpayer upon his return sec_6211 see sec_301 6211-l1 c proced admin regs on or about date respondent computed petitioner’s tax_liability as being dollar_figure accordingly for purposes of sec_6211 a the tax_shown_on_the_return is dollar_figure sec_6014 authorizes the commissioner to compute the tax_liability of a taxpayer who satisfies the criteria inter alia of having gross_income that is less than dollar_figure and that includes no income other than wages dividends or interest sec_6014 directs the commissioner to prescribe regulations to extend this authority to cases where the taxpayer has gross_income of dollar_figure or more pursuant to this directive sec_1_6014-2 income_tax regs permits a taxpayer to make a sec_6014 election without regard to the amount or nature of the taxpayer’s gross_income --- - amounts previously assessed as a deficiency on date respondent assessed petitioner’s tax as dollar_figure this assessment appears to have been made pursuant to sec_6201 which authorizes summary_assessment of taxes shown on the return this assessment was not made pursuant to the deficiency procedures described in subchapter_b of chapter of the code see sec_6201 e for discussion of the distinction between summary assessments and deficiency assessments see 24_f3d_901 7th cir meyer v commissioner 97_tc_555 accordingly the date assessment does not constitute an amount previously assessed as a deficiency within the meaning of sec_6211 thus the amounts previously assessed as a deficiency are zero rebates pursuant to sec_6211 the term rebate means with qualifications not germane here so much of an abatement credit refund or other repayment as is made on the ground that the income_tax imposed is less than the amount shown on the taxpayer’s return sec_301_6211-1 proced admin regs on date respondent abated the entire dollar_figure assessment that he had previously made on date although the record is silent as to why respondent made this abatement the fact that it was for the same amount as had been assessed - months earlier leads us to conclude that respondent made a substantive recalculation of petitioner’s tax_liability and concluded albeit erroneously that petitioner’s tax_liability was zero accordingly the abatement was a rebate under sec_6211 see 112_tc_103 cf 128_f3d_833 4th cir conclusion the sum of the amount of tax shown on petitioner’s return dollar_figure plus amounts previously assessed as a deficiency zero is dollar_figure this sum does not exceed the amount of rebates dollar_figure thus under sec_6211 there is a deficiency equal to the amount of the tax imposed to be determined in the rule_155_computations to reflect the foregoing and concessions decision will be entered under rule the date refund of dollar_figure was not a separate rebate but was merely the byproduct of the date abatement in any event even if the date refund were considered to be a separate rebate it would not change the result under sec_6211 recall that under sec_6211 the deficiency represents basically the excess of the tax imposed over an amount representing in this case the amount by which the tax_shown_on_the_return exceeds the rebate in this case whether the rebate is considered to be dollar_figure the amount of the abatement or dollar_figure the abatement plus the refund the tax_shown_on_the_return will not exceed the rebate accordingly under either scenario the deficiency would equal the amount of tax imposed
